Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent 10482823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different citations of the previously applied reference. The data driver applies the initialization signal Vofs to the data lines.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyomura et al. (US 2015/0294623 A1, hereinafter “Toyomura”).

As to claim 1, Toyomura (Fig. 2) discloses a light emitting display device (11) comprising: 
a first switch (WSTr) comprising a gate electrode connected to a first scan line (WS), the first switch being connected between a data line (DTL) and a first node (node at Vg);  
a second switch (DRTr) comprising a gate electrode (vg) connected to the first node, the second switch being connected between a first driving power line (PL) and a second node (node at Vs);  
a first capacitor (Cs) connected between the first node (node at Vg) and the second node (node at Vs);  
a light emitting element (OLED) connected between the second node (node at Vs) and a second driving power line (Vcath);
a scan driver (Fig. 1 element 23) configured to apply a first A-scan signal (Fig. 6 element PP1) to the first scan line (WS(K)) in at least a part of first (t1-t2), second (t2-midway between t2 and t3) and third periods (midway between t2 and t3-t3; PP1 is applied from t1-t3) from among the first period, the second period, the third period, a fourth period (t3-t4), a fifth period (t4-t6), a sixth period (t6-t7) and a seventh period (t7-t8), the periods being consecutive, and to apply a first B-scan signal (PP2) to the first scan line in a part of the fifth period (t5-t6); and 
a data driver (Fig. 1 element 27) configured to apply a first initialization signal (Fig. 6 element Vofs; Para. 0079) to the data line (DTL) in at least a part of the first (t1-t2), second (t2-t3) and third periods (t3-t4), and to apply a data signal (Vsig) to the data line in a part of the fifth period (t5-t6). 
 
As to claim 2, Toyomura (Fig. 6) discloses the light emitting display device of claim 1, wherein the first A scan signal (PP1) has an active voltage in the first, second and third periods (t1-t3), and 
the first B-scan signal (PP2) has an active voltage in one horizontal period of the fifth period (t5-t6). 
As to claim 3, Toyomura (Fig. 6) discloses the light emitting display device of claim 1, further comprising a second scan line (WS (K+1)) adjacent to the first scan line (WS(K)), 
wherein the scan driver is further configured to apply a second A-scan signal (PP1 for the second scan line) and a second B-scan signal (PP2) to the second scan line (Para. 0071-0073), and 
the scan driver is configured to apply the second A-scan signal to the second scan line in at least
a part of the first, second and third periods and to apply the second B-scan signal to the second scan line
in at least a part of the fifth period (Para. 0071-0073, similarly the scan signal will be applied to the second scan signal as discussed above in claim 1). 
 
As to claim 4, Toyomura (Fig. 6) discloses the light emitting display device of claim 3, wherein the first A scan signal (PP1 for the first scan line WS(K)) and the second A-scan signal (PP1 for the second scan line WS(K+1)) have an active voltage in the first, second and third periods (Para. 0073; PP1 are active for respective first, second and third voltages of the first scan signal and the second scan signal), 
the first B-scan signal (PP2 for the first scan line) has an active voltage in a first horizontal period of the fifth period (t5-t6), and 
the second B-scan signal (PP2 for the second scan line) has an active voltage in a second horizontal period of the fifth period (Para. 0073, the fifth period for the second scan line). 
 
As to claim 6, Toyomura (Fig. 6) discloses teaches the light emitting display device of claim 4, wherein the first A scan signal (PP1 for the first scan line) and the second A-scan signal (PP1 for the second scan line) have a substantially equal pulse width (Para. 0072). 
 
As to claim 7, Toyomura (Fig. 6) discloses the light emitting display device of claim 4, wherein a positive edge time point of the first B-scan signal (PP2 of the first scan line) is ahead of a positive edge time point of the second B-scan signal (PP2 of the second scan line), and 
a negative edge time point of the first B-scan signal is ahead of a negative edge time point of the
second B-scan signal (Para. 0072, PP2 signals are sequentially applied to the first scan line and second scan line). 
 
As to claim 8, Toyomura (Fig. 6) discloses the light emitting display device of claim 4, wherein the first B-scan signal and the second B-scan signal have a substantially equal pulse width (PP2; Para. 0072). 
 
As to claim 10, Toyomura (Fig. 2) discloses the light emitting display device of claim 1, further comprising a second capacitor (Csub) connected between the second node (node at Vs) and the second driving power line (Vcath). 
 
As to claim 18, Toyomura (Fig. 6) discloses the light emitting display device of claim 1, wherein the data driver is further configured to apply a first initialization signal (Vofs) to the data line (DTL) in at least a part of the seventh period (t7-t8).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyomura as applied to claim 4 above, and further in view of Wu et al. (US 2017/0132980 A1, hereinafter “Wu”).

As to claim 5, Toyomura does not disclose the light emitting display device of claim 4, wherein a positive edge time point of the first A-scan signal is substantially equal to a positive edge time point of the second A-scan signal, and
a negative edge time point of the first A-scan signal is substantially equal to a negative edge
time point of the second A-scan signal. 
However, Wu (Fig. 12) teaches wherein a positive edge time point of the first A-scan signal (TG1, positive edge at the start of the reset period) is substantially equal to a positive edge time point of the second A-scan signal (TG2, positive edge at the start of the reset period), and
a negative edge time point of the first A-scan signal (TG1, the negative end at the end of the reset period) is substantially equal to a negative edge time point of the second A-scan signal (TG1, the negative end at the end of the reset period). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wu to apply the first scanning signal and the second scanning signal substantially simultaneously in the device disclosed by Toyomura. The motivation would have been to reduce the number of transistors per pixel by sharing the switching elements between the pixels (Wu; Fig. 11, Para. 0082-0083). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toyomura as applied to claim 1 above, and further in view of Lin et al. (US 2017/0352320 A1, hereinafter “Lin”).

As to claim 9, Toyomura does not disclose the light emitting display device of claim 1, wherein the first switch comprises at least two switches connected in series between the data line and the first node. 
However, Lin (Fig. 3) teaches wherein the first switch comprises at least two switches (M21, M23) connected in series between the data line (S1) and the first node (node after M23).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lin to include two switches in series in a pixel circuit disclosed by Toyomura. The motivation would have been to decrease a magnitude of a leakage current (Lin; Para. 0026). 
 
Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Senda (US 9,269,303 B2) discloses applying an initialization voltage to the data line (Fig. 6). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625